Order filed July 28, 2016




                                     In The


        Eleventh Court of Appeals
                                  ___________

                             No. 11-15-00209-CR
                                  ___________

                  JOE ANGEL HERNANDEZ, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                     On Appeal from the 244th District Court
                              Ector County, Texas
                        Trial Court Cause No. B-44,526


                                    ORDER
       Joe Angel Hernandez, Appellant, pleaded not guilty to the offense of felony
driving while intoxicated. The jury convicted him of the offense. Appellant pleaded
true to the State’s enhancement allegation, and the trial court assessed punishment
at confinement for fifty years. We abate the appeal.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel asserts that he has professionally
and conscientiously examined the record and applicable law and that he has
concluded that the appeal is frivolous. Counsel has provided Appellant with a copy
of the brief, the motion to withdraw, and the appellate record and has advised
Appellant of his right to review the record and file a response to counsel’s brief. It
appears that court-appointed counsel has attempted to comply with the requirements
of Anders v. California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 (Tex.
Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v.
State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978); Currie v. State, 516
S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim.
App. 1969); and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no
pet.).
         Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we disagree with court-appointed counsel’s
conclusion that the appeal is frivolous and without merit. We are of the opinion that
there are arguable grounds for an appeal. In this regard, we note that the offense for
which Appellant was convicted was a third-degree felony. See TEX. PENAL CODE
ANN. § 49.09(b)(2) (West Supp. 2015). Appellant pleaded true to the State’s
enhancement allegation and was punished as a habitual offender. See id. § 12.42(d).
However, neither the State’s enhancement allegation nor the judgments that
correlate to the State’s allegation indicate that “the second previous felony
conviction is for an offense that occurred subsequent to the first previous conviction
having become final” as required by Section 12.42(d). The judgments indicate that
Appellant was convicted in 2000 for a 1999 robbery and that he was convicted in
2003 for a 1998 murder.
         Accordingly, we grant counsel’s motion to withdraw, abate this proceeding,
and remand the case to the trial court for the appointment of new appellate counsel.
See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). We direct
the trial court to appoint new counsel to represent Appellant on appeal. The trial
                                          2
court shall furnish the name, address, telephone number, and state bar number of
new counsel in its order appointing new counsel. The order shall be included in a
supplemental clerk’s record, which shall be filed with the clerk of this court on or
before August 8, 2016. Appellant’s brief is due to be filed in this court thirty days
from the date of the trial court’s appointment of new counsel. All other appellate
deadlines shall be in accordance with the Texas Rules of Appellate Procedure.
      The motion to withdraw is granted; the appeal is abated; and the cause is
remanded to the trial court in accordance with this order.


                                                             PER CURIAM


July 28, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3